The defendant’s petition for certification for appeal from the Appellate Court, 24 Conn. App. 27, is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the defendant’s claim that the trial court was incorrect in permitting defense witness Richard Clark to invoke his fifth amendment privilege in front of the jury was not adequately preserved and thus did not warrant review on appeal?
“2. Did the Appellate Court properly conclude that even if it were to consider the defendant’s claim based upon the trial court’s ruling, the claim was without merit?
“3. If the trial court’s ruling was incorrect, was the error harmless?”